DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination. 

Claim Objections
Regarding claims 13 and 19, recite an acronym “USB”. Please consider to spell it out on its first appearance.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, recites the limitation "the second sensor" in line 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (Pat. No.: US 9,845,050 B1) in view of Laffey (Pub. No.: US 2012/0007741 A1).

Regarding claim 1, Garza teaches a monitoring system (Fig. 1, occupancy monitoring system) comprising: 
a first sensor configured to generate a first output if the first sensor detects at least one of a child or an animal within a vehicle (Fig. 1, child monitoring apparatus 300, 400 and pet monitoring apparatus 500. Col. 8 line 65 – Col. 9 line 7, “The system is adapted to monitor an interior of a vehicle to identify a presence of a living entity and provide one or more appropriate actions upon determination of the presence of the living entity.”. The apparatus 300, 400 and 500 monitor for the presence of a child or pet);
a second sensor operatively coupled to the vehicle and configured to generate a second output if the second sensor detects the vehicle is in an off state (Fig. 1, and Fig. 8A, Vehicle controller area network device 600, Col. 2 line 59 – Col. 3 line 14. The vehicle controller device 600 provides vehicle door lock indication, ignition switch position and other vehicle data); 
a vehicle device removably coupled to the vehicle (Fig. 1, head unit In yet another aspect, the Bluetooth wireless head unit controller can be adapted to be hung or attached to a rear portion of a driver's side seat headrest.”), the vehicle device comprising: 
 	a monitoring platform configured to receive the first output and the second output (Fig. 1, the head unit controller receives data from child and pet apparatus 300, 400 and 50, and from vehicle controller 600); 
 	an alarm switch configured to switch between a first mode and a second mode (Fig. 2, heat unit controller MCU 110); and 
 	an alert device operatively coupled to the monitoring platform and configured to emit an alarm when the monitoring platform receives the first output and the second output, the alarm comprising a first alarm when the alarm switch is in the first mode, and a second alarm when the alarm switch is in the second mode, the second alarm different from the first alarm (Abstract “The system is activated using a remote controller area network device attached to the factory installed controller area network system to detect the presence of a driver or caregiver exiting the vehicle when the living entity is present within the vehicle. Should the driver side door open with the living entity within the vehicle, the head unit controller alarms to notify the driver of such.” and Col. 4 line 53-56, “In yet another aspect, the ”. The heat unit controller generates an indication of a child or a pet based on the detection signals received from child monitoring apparatus 300, 400, pet monitoring apparatus 500 and the vehicle controller device 600); and 
a portable alert device operatively coupled to the monitoring platform and comprising a third sensor, the portable alert device configured to emit a portable alert device alarm if the third sensor is located outside a predetermined zone surrounding the monitoring platform (Col. 5 line 47-63, “In yet another aspect, the system would utilize Bluetooth wireless signal strength measurements to determine the proximity or distance between the mobile device and the head unit controller to trigger or initiate the alarm indications and/or the warning indications to be sent wirelessly to the mobile phone or portable electronic device application, upon exceeding predetermined tripwire ranges from the vehicle, if at least one of a child and a pet has been detected as being left unattended in the vehicle.”).
Garza teaches the heat unit controller is configured to transmit indication of the portable alert device alarm comprising a third alarm when the alarm switch is in the first mode, and a fourth alarm when the alarm switch is in the second mode, the fourth alarm different from the third alarm.  
However, in the same field of child and pet monitoring system, Laffey teaches a mobile device or a vehicle fob is configured to display a presence of an unattended child or pet in the vehicle. See Fig. 1-Fig. 3, abstract and para [0042], “Referring to FIG. 3, there is shown a view of the keyless remote entry device for a car having the usual manufacture's provided functions 30 of lock, unlock, trunk and alarm in addition to the functions 40 of setting the system of The Auto Reminder here disclosed to indicate that a child, a pet and/or a valuable is still in the car if the driver attempts to lock the car doors after the car is parked and before the child, pet and/or valuable has been removed from the car.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Garza’s mobile device / vehicle fob with indication icons as taught by Laffey to provide a clear indication of whether a child or a pet is left unattended in the vehicle.

Regarding claim 2, Garza in the combination teaches the monitoring system of claim 1, wherein the first sensor is configured to be disposed under a child car seat and to generate the first output when the first sensor detects a weight exceeding a predetermined weight threshold (Fig. 1, Fig. 5, child weigh monitoring apparatus 400. Col. 3 line 64 – Col. 4 line 3, “In yet another aspect, the system would employ a force-weight micro sensor attached to an infant safety seat, a child safety seat, or any other seat adapted to carry an individual, wherein the force-weight micro sensor is integrated into the associated seat at a location near a bottom, center area of the seat so as to detect the presence of the person carried by the seat by obtaining measurement of a force or weight.”).  

Regarding claim 3, Garza in the combination teaches the monitoring system of claim 1, wherein the first sensor is configured to be disposed on a pet collar and to generate the first output when the first sensor is located within a predetermined distance from the monitoring platform (Fig. 16-17, and Col. 13 line 60-62, “a global position system (GPS) locating circuit 526 to independently monitor and detect the presence of a pet in the vehicle.”).  

Regarding claim 5, Garza in the combination teaches the monitoring system of claim 1, wherein the second sensor is configured to generate the second output when the second sensor detects that a door of the vehicle is opened (abstract “Should the driver side door open with the living entity within the vehicle, the head unit controller alarms to notify the driver of such.”).  

Regarding claim 6, Garza in the combination teaches the monitoring system of claim 1, wherein the first alarm indicates that a child has been left unattended in the vehicle and the second alarm indicates that a pet has been left unattended in the vehicle (Col. 4 line 53-56, “In yet another aspect, the system would employ an audio micro sensor housed in the head unit controller to provide independent audible indication of the presence of a child or pet in the vehicle unattended.”. The hear unit controller indicates the presence of a child or a pet).  

Regarding claim 7, Garza in the combination teaches the monitoring system of claim 1, wherein the portable alert device is a fob (Col. 5 line 56-63, “In yet another aspect, the system would utilize Bluetooth wireless signal strength measurements to determine the proximity or distance between a key chain FOB ”).  

Regarding claim 8, Garza in the combination teaches the monitoring system of claim 1, wherein the portable alert device is a mobile device (Col. 5 line 47-55, “In yet another aspect, the system would utilize Bluetooth wireless signal strength measurements to determine the proximity or distance between the mobile device and the head unit controller to trigger or initiate the alarm indications and/or the warning indications to be sent wirelessly to the mobile phone or portable electronic device application, upon exceeding predetermined tripwire ranges from the vehicle, if at least one of a child and a pet has been detected as being left unattended in the vehicle.”).  

Regarding claim 10, Garza in the combination teaches the monitoring system of claim 1, wherein the vehicle device further comprises a temperature sensor configured to generate a temperature output if the temperature inside the vehicle exceeds a predetermined temperature threshold (Fig. 2 temperature sensor 120, Col. 4 line 4-14, “In yet another aspect, the system would employ a temperature micro sensor, wherein the temperature micro sensor is housed in the head unit controller to monitor and acquire a temperature of the interior of the vehicle. The system would include an instruction set which relies upon an established set of temperature ranges wherein the controller determines a temperature pattern and, when deemed to be appropriate, activates a ramp-up warning and alarm system directed toward a parent, a caregiver, emergency responders, and the like.”).  

Regarding claim 11, Garza in the combination teaches the monitoring system of claim 10, wherein the monitoring platform is configured to receive the temperature output, and wherein the alert device is configured to emit a temperature alarm when the monitoring platform receives the temperature output (Fig. 2 temperature sensor 120, Col. 4 line 4-14).  

Regarding claim 12, Garza in the combination teaches the monitoring system of claim 1, wherein the alert device is configured to stop emitting the alarm after a predetermined period of time (Fig. 2, the alarm stops after the power supply depletes after a predetermined period of time).  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (Pat. No.: US 9,845,050 B1) in view of Laffey (Pub. No.: US 2012/0007741 A1) as applied to claim 1, and further in view of Garcia (Pub. No.: US 2017/0263098 A1).

Regarding claim 4, Garza in the combination teaches the monitoring system of claim 1, wherein the head unit controller is configured to receive the ignition status of the vehicle and to receive wireless power from the vehicle (Fig. 8A-8B) but fails to expressly teach wherein the second sensor is configured to generate the second output when the second sensor stops receiving a power from the vehicle.
  However, in the same field of occupant detection system, Garcia teaches an occupant detection and alarm unit 106 configured to determine the vehicle ignition is off based on the stop of power coming from the vehicle. See para [0028], “The ignition state detector 212 can detect a status of the vehicle ignition, for example, whether the ignition is on/off, by operating according to the following. … When your vehicle is turned off, normally the lighter and phone chargers stop producing power. That lack of power coming ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Garza’s head unit controller to determine the status of the ignition is off based on the power from the vehicle stops to improve determination accuracy. 

Regarding claim 13, Garza in the combination teaches the monitoring system of claim 1, wherein the head unit controller is configured to receive wireless power from the vehicle (Fig. 8A-8B) but fails to expressly teach wherein the vehicle device further comprises at least one USB port.
However, in the same field of occupant detection system, Garcia teaches an occupant detection and alarm unit 106 comprises of an USB adaptor configured to receive electric power from the vehicle. Fig. 1 and para [0022], “The adaptor 108 may be part of or coupled to the power source connector 110 and configured for insertion into a cigarette lighter outlet, USB port, or other electrical outlet.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Garza’s head unit controller with an USB adapter to receive electrical power from the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garza (Pat. No.: US 9,845,050 B1) in view of Laffey (Pub. No.: US 2012/0007741 A1) as applied to claim 8, and further in view of Hill (Pat. No.: US 10,102,729 A1).

Regarding claim 9, Garza in the combination teaches the monitoring system of claim 8, but fails to expressly teach wherein the mobile device comprises a mobile device application configured to modify the first and second alarm.  
However, in the same field of occupant detection system, Hill teaches a mobile device is configured with the options to clear the alarm or to set a timer to temporarily stop the alarm to allow the driver sufficient time to return back to the vehicle. See Fig. 2, steps S3-S8 and Fig. 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Garza’s mobile device with the options to clear the alarm or to set a timer to temporarily stop the alarm because that would allow the driver sufficient time to return back to the vehicle without the nuisance of the alarm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (Pub. No.: US 2017/0263098 A1).

Regarding claim 14, Garcia teaches a monitoring system (Fig. 1-Fig. 5, abstract, occupant detection system) comprising: 
a sensor operatively coupled to a vehicle and configured to generate an output if the sensor detects the vehicle transitions from an on state to an off state (Fig. 2, ignition state detector 212 and para [0027], “The ignition state detector 212 detects a binary state of the vehicle ignition, for example, whether it is on or off.”); 
a vehicle device removably coupled to the vehicle (Fig. 3, detection and alarm unit 106), the vehicle device comprising: 
 	a monitoring platform configured to receive the output (Fig. 2, the alarm unit receives the vehicle ignition status from the ignition state detector); and 
 	an alert device operatively coupled to the monitoring platform and configured to emit an alarm when the monitoring platform receives the output (para [0006], “In another aspect, provided is a car seat alarm system, comprising: a sensor that senses the presence of a person in a vehicle and generates a presence signal; an ignition state detection device that detects whether an ignition of the vehicle is on or off, and generates a status signal; and an alarm device that generates an alarm in response to the presence signal and the status signal indicating that the vehicle is off.”. The alarm unit generates an alarm based on the ignition status of the vehicle).  

Regarding claim 15, Garcia teaches the monitoring system of claim 14, wherein the sensor is configured to generate the output when the second sensor stops receiving a power from the vehicle (para [0028], “The ignition state detector 212 can detect a status of the vehicle ignition, for example, whether the ignition is on/off, by operating according to the following. … When your vehicle is turned off, normally the lighter and phone ”).  

Regarding claim 16, Garcia teaches the monitoring system of claim 14, wherein the sensor is configured to generate the output when the sensor detects that the vehicle has stopped moving for a predetermined period of time (para [0040], “The system may include a delay circuit, and/or the rules processor may establish that an alarm is to be generated a predetermined amount of time after either event occurs, for example, 30 seconds.”. After the ignition has been turned off, which means the vehicle stops moving, for a predetermine amount of time, then the alarm generates the alarm).  

Regarding claim 17, Garcia teaches the monitoring system of claim 14, wherein the alert device is configured to stop emitting the alarm after a predetermined period of time (Para [0022], the alarm stops after the battery depletes after a predetermined period of time).  

Regarding claim 18, Garcia teaches the monitoring system of claim 14, wherein the vehicle device is configured to be coupled to a power outlet of the vehicle (para [0022] and [0028]. The alarm unit is configured to connect to the outlet of the vehicle).  

Regarding claim 19, Garcia teaches the monitoring system of claim 18, wherein the vehicle device further comprises at least one USB port (para [0022], “The adaptor 108 may be part of or coupled to the power source connector 110 and configured for insertion into a cigarette lighter outlet, USB port, or other electrical outlet.”).  

Regarding claim 20, Garcia teaches the monitoring system of claim 14, wherein the monitoring platform is configured to generate a command to emit an alarm when the monitoring platform receives the output, and wherein the alert device is configured to emit the alarm upon receipt of the command (para [0006], “In another aspect, provided is a car seat alarm system, comprising: a sensor that senses the presence of a person in a vehicle and generates a presence signal; an ignition state detection device that detects whether an ignition of the vehicle is on or off, and generates a status signal; and an alarm device that generates an alarm in response to the presence signal and the status signal indicating that the vehicle is off.”. The alarm unit generates an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lan (Pat. No.: US 9,847,004 B1) teaches a sensor system incorporated into the passenger cabin of a vehicle to detect children and/or pets left unattended inside of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZHEN Y WU/Primary Examiner, Art Unit 2685